For digest, see next preceding case, with same title.
This case is in all essential respects like that of the case having the same title decided at this term. The plaintiff's intestate was killed at the same time as was the intestate of the plaintiff in that case, and under the same circumstances. Our decision in this case is therefore the same as in that one. The rulings and judgment of the court as to the defendant's liability to the plaintiff were erroneous, and the motion to nonsuit should have been sustained and the action dismissed.
Reversed. *Page 127